Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action.  

Allowable Subject Matter
Claims 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 16-17 are allowable because the prior art of record, taken alone or in combination, fails to disclose or render obvious its respective limitations in combination with the rest of the limitations of the base claim.  
 Claims 30-40 are allowed 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 11-15 and 18 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over “Haase” et al., US 20150219863 A1, and further in view of “O'Banion” et al., US 20190006157 A1.
 Regarding claims 1, Haase teaches an optical assembly (see figs. 1-9) comprising: 
an optical connection substrate coupled to a fiber array (see at least figs. 1-2 and abstract), 
wherein: thfirst array (ribbon) comprises 

the plurality of optical fibers are disposed in a plurality of fiber receiving grooves recessed into the first surface (clearly shown in at least figs. 1-2a-b and parag. 0034 and 0036); 

    PNG
    media_image1.png
    304
    463
    media_image1.png
    Greyscale
         
    PNG
    media_image2.png
    264
    408
    media_image2.png
    Greyscale


and the plurality of fiber receiving grooves extend from an interface cavity wall of the fiber cavity toward a plurality of integrated waveguides (212) disposed within a substrate body of the optical connection substrate and below the first surface (shown in fig. 1a) such that the cores of the plurality of optical fibers are optically coupled to the plurality of integrated waveguides 112 (clearly shown in at least figs. 1, 2a-b and 5, and see parag. 0040 where the waveguide element(s) comprises material  in which the light travels/guided there through (“light redirecting element”); also see pa. 0034 and 0036).  
comprises material  in which the light travels/guided there through (see parag. 0040) and have typically prisms for receiving light from the optical fibers and redirecting and outputting light (at least pa. 0084-0088 and 0040). Though it is arguable that such limitation is inherently as waveguide(s), nevertheless, for clarity reason O’Banion teaches that an optical prism for coupling light from/to an optical fiber is a waveguide (see at least pa. 0067 and fig. 4). Thus it would have been obvious to an ordinary artisan skilled in the art when the invention was made from the teachings of Haase and O’Banion produce an optical assembly that include optical coupling between the optical fibers (i.e., a ribbon) into  the integrated optical waveguides of the substrate with minimal optical loss.  

The combinational teachings of Haasa and O’Banion stated in rejection of claim 1, including the obviousness and motivation are incorporated in rejection of the following claims as follows:  
12. (original) The optical assembly of claim 11, wherein: the fiber array comprises a fiber ribbon having a ribbon matrix and the plurality of optical fibers are disposed within the ribbon matrix; an exposed fiber segment of each of the plurality of optical fibers extends outward from the ribbon matrix; and the portion of the fiber array positioned in the fiber cavity is the ribbon matrix and the exposed fiber segment of the plurality of optical fibers are each disposed in the plurality of fiber receiving grooves recessed into the first surface (see at least fig. 1-2 and abstract, pa. 0002).    

14. (original) The optical assembly of claim 11, wherein: the plurality of integrated waveguides terminate at one or more interface waveguide walls; each of the plurality of optical fibers terminates at a fiber end face; and the fiber end faces are each in contact with the one or more interface waveguide walls (clearly shown in figs. 2a-b).   
15. (original) The optical assembly of claim 14, wherein each of the plurality of fiber receiving grooves extend from the interface cavity wall to one of the one or more interface waveguide walls (clearly shown in figs. 2a-b and see fig. 1).    
18. (original) The optical assembly of claim 11, further comprising a lid positioned over a portion of the plurality of optical fibers (see fig. 3 and pa. 0044, wherein item 300 stacked over the substrate bode of 300 is covering as a “lid” over the optical fibers).   .



Response to Arguments and Amendment

	
Applicant’s argument filed on 11/24/2021 have been fully considered but they are not persuasive. Applicant asserts that: ‘Applicant presents that the light redirecting members 112 are prisms at the coupling face of the connector 100, and therefore cannot be reasonably interpreted as integrated waveguides that are disposed within a substrate body of an optical connection substrate and below a first surface. As clearly shown in FIG. la, of Haase, the light redirecting members 112 of Haase extend from a coupling face of the connector, are not 
                 The examiner responds that a “waveguide” is a broad term in the optical waveguide art as a term for a medium that guides a light wave (waveguide). For example optical fiber, planar optical waveguide are waveguides with optical core and cladding, while other medium such as a glass block, a hollow tube…that guide light are also optical waveguides.  To distinguish the claimed invention, the applicant needs to specify the optical waveguide to distinguish from that of Haase optical waveguide {“light redirecting element”) depicted in fig. 5 that clearly shows that the light is being guided therein and explicitly stated by Haase in at least parag. 0040.  Secondly, the substrate body as shown in fig. 1a clearly shows that the first surface is above optical fibers’ grooves, and further the waveguides are within the substrate body:   

    PNG
    media_image1.png
    304
    463
    media_image1.png
    Greyscale
         
    PNG
    media_image2.png
    264
    408
    media_image2.png
    Greyscale


the plurality of optical fibers are disposed in a plurality of fiber receiving grooves recessed into the first surface (clearly shown in at least figs. 1-2a-b and parag. 0034 and 0036); and the plurality of fiber receiving grooves extend from an interface cavity wall of the fiber cavity toward a plurality of integrated waveguides (212) disposed within a substrate body of the optical connection substrate and below the first surface (shown in fig. 1a) such that the cores of the plurality of optical fibers are optically coupled to the plurality of integrated waveguides 112 (clearly shown in at least figs. 1, 2a-b and 5, and 0034 and 0036).  

      Applicant is kindly advised to appropriately narrow the scope of the invention in order to allow the case. 

THIS ACTION IS MADE FINAL

This action in response to applicant’s amendment made FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/KAVEH C KIANNI/Primary Examiner, Art Unit 2883